Name: 97/666/EC: Commission Decision of 17 September 1997 amending Decision 97/252/EC drawing up provisional lists of third country establishments from which the Member States authorize imports of milk and milk-based products for human consumption (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  processed agricultural produce;  trade;  cooperation policy;  health
 Date Published: 1997-10-15

 Avis juridique important|31997D066697/666/EC: Commission Decision of 17 September 1997 amending Decision 97/252/EC drawing up provisional lists of third country establishments from which the Member States authorize imports of milk and milk-based products for human consumption (Text with EEA relevance) Official Journal L 283 , 15/10/1997 P. 0001 - 0060COMMISSION DECISION of 17 September 1997 amending Decision 97/252/EC drawing up provisional lists of third country establishments from which the Member States authorize imports of milk and milk-based products for human consumption (Text with EEA relevance) (97/666/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 on the conditions for drawing up, for an interim period, provisional lists of third-country establishments from which Member States are authorized to import certain products of animal origin, fishery products or live bivalve molluscs (1) as amended by Decision 97/34/EC (2), and in particular Articles 2 (1) and 7 thereof,Whereas Commission Decision 95/340/EC (3), as last amended by Decision 96/584/EC (4), determines the countries from which Member States are to authorize imports of milk and milk-based products;Whereas health and veterinary certification requirements for imports of milk and milk-based products from the countries on that list were set by Commission Decision 95/343/EC (5), as last amended by Decision 97/115/EC (6);Whereas Commission Decision 97/252/EC (7), as last amended by Decision 97/617/EC (8), determines provisional lists of third-country establishments from which Member States are to authorize imports of milk and milk-based products for human consumption;Whereas the Commission has received from Uruguay a list of establishments with guarantees that they fully meet the appropriate Community health requirements and that should an establishment fail to do so its exports to the Community will be suspended;Whereas Australia and Switzerland have indicated changes in the lists of their establishments appearing in Decision 97/252/EC and these should be made;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. The Annex to Decision 97/252/EC is supplemented for Uruguay by Annex I hereto.2. The Annex to Decision 97/252/EC is, for Australia and Switzerland, replaced by Annex II hereto.Article 2This Decision is addressed to the Member States.Done at Brussels, 17 September 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 243, 11. 10. 1995, p. 17.(2) OJ L 13, 16. 1. 1997, p. 33.(3) OJ L 200, 24. 8. 1995, p. 38.(4) OJ L 255, 9. 10. 1996, p. 20.(5) OJ L 200, 24. 8. 1995, p. 52.(6) OJ L 42, 13. 2. 1997, p. 16.(7) OJ L 101, 18. 4. 1997, p. 46.(8) OJ L 250, 13. 9. 1997, p. 15.ANEXO I / BILAG I / ANHANG I / Ã Ã Ã Ã Ã Ã Ã Ã Ã  I / ANNEX I / ANNEXE I / ALLEGATO I / BIJLAGE I / ANEXO I / LIITE I / BILAGA I >TABLE>ANEXO II / BILAG II / ANHANG II / Ã Ã Ã Ã Ã Ã Ã Ã Ã  II / ANNEX II / ANNEXE II / ALLEGATO II / BIJLAGE II / ANEXO II / LIITE II / BILAGA II >TABLE>>TABLE>